PD-0129-15
                         COURT OF CRIMINAL APPEALS
                           COA. No 10-13-00430-CR
                         TRIAL No. 12-00472-CRF-272

                                                               Plfir>lg-» #
                 QUINCY BUTLE.R vs THE STATE OF TEXAS                   VED
                 APPEAL-HRQM..-TV Cause No 12-00472-CRF
                                                           COURTOF CR/WALAPPfls
               THE DISTRICT COUffiT BRAZOS COOHfTX,TEXAS         ^AY 11 2015
                          272nd Judicial District
                                                           Abef Acosta, Clerk
                     MOTION FOR REHEARING(79 .1)


 TO THE HONORABLE JUSTICE OF THE SAID COURT:
 COMES'' NOW QUINCY BUTLER .MOVANT IN THE ABOVE ENTITLED AND
 NUMBERED cause by and through PRO se ,and files this Motion
 for Rehearing pursuant ( 79.1),and in support thereof movant
 would show the court as followings:
     THE Court of Criminal Appeals has held the court's
 jurisdiction is not unlimited when it comes to protecting
thehrights of the citizen no matter what walk of life he
or she may be from. McBetiii vs Campbell, 125 s.W.2d 118,122
 (Tex.crim.app.1929) .
Appelant certify said motion see T.R.A.P 10.2 which is also
supported by record Authority and Argument to obtain relief.
Kindlejr vs State 879 sw.2d 261,264 (Tex App. Houston 14th Dist_
 1994.)This court has held that when our Code of Criminal •
 Procedure has been overlooked and disregarded we will set aside
..conviction we will always have an attentive ear,Parker vs STATE
795 sw.2d 934,935,937(Tex App,HOUSTON 1st Dist 1988)



                          ..,,   .^ ..>... i -•*-•
  MOVAT WAS DEPRIVED OF HIS RIGHTS AS SECURED AND GUARANTEED
  under the 6th amendment to an impartial"jury trial"     and
  to be properly informed of the nature and cause of the accu
 sations against him and violated his 14th amendment right to
 due process when this court failed to acknowledge that the
  trial court abused its discretion in denying movants "IMOTION
  to QUASH indictment .Movant challenged the ©onstitlitional ;bMt
 test required for a valid indictment, and the elements of r:         -•address.State vs Edmond,933S.W.2dl20,128(Tex. Cr.App.1996)
_(_"WHERE A CRIMINAL STATUTE POSSESSES      STATUTORILY_DEFINED,
ALTERNATIVE METHODS OF COMMITTING AN OFFENSE, THEN; UPON
TIMELY/REQUEST,A DEFENDANT     IS ENTITLED TO AN ALLEGATION
OF WHICH STATUTORY METHOD THE STATE INTEND TO PROVE .").
    The Court of Criminal Appeals intended to create
a bright-line rule in Edmond . That rule is:"WHEN A STATUTE
DEFINES THE MANNER.OR MEANS OF COMMITTING'AN OFFENSE,           AN
INDICTMENT BASED UPON THAT STATUTE NEED NOT ALLEGE ANYTHING
BEYOND THAT DEFINITION "Edmond ,933; :S .W .2d •at 129. .

    In ith'S instant case    the charging instrument defines
part of Deadly Conduct and part of Aggravated Assault
definition     in the indictment ,and fails for lack of     , oci .i
specificity. The <20t*iEdmond supra.
      Thiei U.S constitution states that : Imi all   criminal   -.o;io
prosecution,the accused shall enjoy the right to a...public
trial,by impartial jury... and to be in formed of the nature
and cause .of the accusation. [U.S. Constitution 6 Amend.]
   In the instant case the movant was entitled to a specific
allegation of the manner and means
of committing the alleged offense in which hev/was charged.
    The £ourt of Criminal Appeals has held that an accused
 cannot ^£L "intentionally or knowingly",and act reckless
 at_ the_ same time in_ the same instant, [ALONZO y_s_ State,353 s.W.
 3d 778(Tex Crim.App 2011)
       ..and because     of such denial of constitutional protection
 and the State's failure to correct the invalid and fundamentally
 defective and void indictment when having an opportunity to
 do so, this court in all things should grant this Motion for
 Rehearing and Reverse the trial courts conviction and punishment
 and remand for further proceedings.
                                       2)
In reviewing a legal sufficiency challenge to the evidence
Tex. Code Criminal Proc.Ann.art. 1.14(b) provides that certain
errors are waived if the>re is no objection. In COQK vs State
902_ S.W-. 2d_ 471,476 (TEX, CR-.App .1995), the Court held to
comprise an indictment within the meaning of art,V-.&12 of the
Texas Constitution,the document must charge:1) a person(2)with
the commission of an offense. In the instant case the -trial
court did not have jurisdiction to prosecute this instant case
by lack of clarity and specificity to identify the penal statute
under which the State intended to prosecute.
        The Trial court has denied movant his Sitcth Amendment            j ,r,
right to compulsory process " is in plain terms the right to
present a defense, How could movant present a defense when
the fail to give adequate notice of the offense in which the
State plan to prosecute after timely request?
                                     3 .)
     Double Jeopardy

Movant was tried 3 times for this same offense in violation
°'; '•"•<>1--' r.!Op:-:;-y ..wjo :.:w; :'-.;.ii;o i. di. \;. i.,,. I. y
-it?!? amendment guarantee .The Trial court also initial indicted
movant on a Agg Assault then subsequently indicted movant
on DEADLY CONDUCT from the same event as th AGG ASSAULT
which was the same identical act by the charging instruments,
  Luna vs State 493 fr.W-.-2d 854(Tex . Cr . App^. 19 73)
                                   4.)
 The-Trial court erred in denying mistrials.
 The State several in flamatory statements, and the three rern^t-
 were denied after cumalative effect of all the inflamatorv
 remarks by the State and there witnesses.       ^^matorv
 ni                      CERTIFICATE OF SERVICE



I certify that a true copy of this Motion for Rehearing
was served to the Clerk of the Court of Criminal Appeals
on 5-5-15 to '.B.O.JBOX 12308

              Capitol Station,Austin ,TX 78711      Y     " * MAIL




                                         RESPECTFULLY

                                        QUINCY   BUTLER


                                       x ^L—-?               cJL
                           COURT OF     CRIMINAL      APPEALS



'(                           COA No. 10-13-00430-CR
                          Tr, Ct. no. 12-00472-CRF_(2£7(2n«S
                                     PD_0129-15


                Second request for extension of time to
         "•;."..:•: £ile. , . ..,.,...    -,..       •,         , .
       Movant   would..show-..as .follows-:.

       1) -This court granted the extension of time on 4-20-15
but movant just was notified that his first request was
granted on 5^4-15 and its due 5-6-15.

       2). Movant would show that this court sent movants ;
white card notifying him that the request was granted went
to the wrong address and was forwarded to movant upon late
notice. Movant is located at Eastham Unit                     and no longer at
Allred Unit and this court had already been.notified of his
new    location   -2665   Prison   RD   1

                   Lpve.lady ,Texas 75851
     ,. WHEREFORE PREMISES CONSIDERED appellamit prays tBiat
this Honorable court acknowledge the facts above and
grant movant 15 days to sumblt his Motion for Rehearing
by May 21,2015
                                               RESPECTFULLY'      SUBMITTED

                                               QUINCY BUTLER           #01899541

                                               Eastham Unit       5    Dorm-36

                                               Prison   RD    1

                                               Lovelady,75851
                       CERTIFICATE OF   SERVICE

I,certify that a true copy of this Request for extension of
time has been served on the Clerk of the COurt of Criminal
Appeals, P.O.Box 12308,CAPITOL STATION,AUSTIN,TEXAS 78711
by U.S. mail   on 5-4-15




                            DECLARATION

I,QUINCY BUTLER #01899541 ,movant in the above and foregoing
Request for extension of time to file MOTION FOR REHEARING,,
and to the best of my knowledge and belief it is true and
correct .

This declaration is made pursuant to section 132.001,et seq,
of the Texas Civil Practice and Remedies Code,on this 4th day
of May,2015



                                                             QL_


                                        MOVANT    PRO   se
            v"4 it %




        '    i'r]
              W   -   •        r
                                        Na
        1! R *                                     ^
            ifi fx        •'



            'i